DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed September 7, 2022 is received and entered.
2.	Claims 1 – 2, 4, and 7 – 10 are amended.  Claims 5 and 6 are cancelled.  Claims 1 – 4 and 7 – 10 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The Double Patenting rejections are MAINTAINED since all Applicant has done is move required features from dependent claims 5 and 6 to independent claims 1, 9, and 10.  This amendment has not overcome the previous rejections under 35 USC 102, as set forth below.  Accordingly, the Double Patenting rejections have not been overcome.
5.	The rejection of claim 9 under 35 USC 112(b) is WITHDRAWN in view of the Amendment.
6.	On pages 7 – 8 of the Response, Applicant argues that “Sakamoto fails to teach, disclose, or suggest” the newly added subject matter of claims 1, 9, and 10.  This is the entirety of Applicant’s argument with regard to the prior art.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant has made no substantive arguments with regard to the application of the prior art in the Non-Final Rejection mailed July 22, 2022.  Applicant has only provided an explanation of Applicant’s disclosed invention and summarily concluded that the prior art teach the previously rejected recitations of now cancelled claims 5 and 6.
Such an argument cannot possibly be considered persuasive.  Applicant has merely come to a self-serving conclusion without any support or explanation for their position.  Accordingly, the previous rejection of claims 5 and 6 is now applied to independent claims 1, 9, and 10.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 – 4 and 7 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of co-pending Application No. 17,549,773 (reference application) in view of Sakamoto (U.S. Pub. 2016/0370865).
Regarding claims 1, 9, and 10, claims 1, 11, and 12 of co-pending Application No. 17,549,773 includes the same claim scope with the exception of the newly added subject matter.
However, Sakamoto teaches or renders obvious these newly added features, as set forth below with regard to the rejection under 35 USC 102.
 It would have been obvious to a person of ordinary skill in the art to modify claim 1 of co-pending Application No. 17/549,773 in view of Sakamoto.  Such a modification merely provides additional details as to the particular relative positioning of the operation area and the user’s hands to fill in the gaps of the claims of co-pending Application No. 17/549,773.
Regarding claims 2 – 4 and 7 – 8, Sakamoto teaches or renders obvious each and every limitation set forth in the claims as set forth below.  It would have been obvious to a person of ordinary skill in the art to modify claim 1 of co-pending Application No. 17/549,773 in view of Sakamoto.  Such a modification merely provides additional details as to the particular relative positioning of the operation area and the user’s hands to fill in the gaps of the claims of co-pending Application No. 17/549,773.

Claim Interpretation - 35 USC § 112(f)
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	Regarding claim 1, the limitations “gesture operation detector”, “operation area setter”, and “input operation detector” are being analyzed under 35 U.S.C. 112(f) because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of “a gesture operation detector” and “an input operation detector” in claim 1, these limitations do not invoke 112(f) because the generic place holders “detector” are preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that these “detector[s]” correspond to sufficient definite structure of a processor as described in paragraph [0039] of Applicant's specification.  Accordingly, the terms “gesture operation detector” and “input operation detector” connote sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitation of “an operation area setter” in claim 1, this limitation does not invoke 112(f) because the generic place holder “setter” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “setter” corresponds to sufficient definite structure of a processor as described in paragraph [0039] of Applicant's specification.  Accordingly, the term “operation area setter” connotes sufficient definite structure to avoid invoking 35 USC 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1 – 3 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (U.S. Pub. 2016/0370865).
Regarding claim 1, Sakamoto teaches: a display device (FIG. 1; paragraph [0061]; operation device 10 includes a display 14) that accepts a non-contact input operation of a user directed to a display screen (FIG. 2; paragraphs [0067], [0075]; operation device 10 includes a camera 12 and a hand / finger image detector 112 that detects operations performed by a user with their hands / fingers), comprising:
a gesture operation detector that detects a predetermined gesture operation of the user (FIGS. 2 – 4, 6; paragraphs [0066], [0083]; in step s101, hand / finger image detector 112 detects an image of a user’s hand 101 and determines whether a single hand is detected [FIG. 3] or two hands are detected [FIG. 4].  Hand / finger image detector 112 is implemented by CPU 11);
an operation area setter that sets, when the gesture operation detector detects a first gesture operation of the user, a virtual operation area that accepts the input operation of the user directed to the display screen at a position associated with the first gesture operation (FIGS. 2, 4 – 6; paragraphs [0066], [0083], [0084], [0100]; in step s102, operation region specifier 113 sets a two-hand region 1003 [virtual operation area] in response to two hands being detected in step s101 [first gesture operation].  In step s104, region map maker 114 makes operation region 1003 to the display region 1004.  Together, these steps and the specifier 113 and the map mapper 114 constitute an “operation area setter”.  Once the two-hand region 1003 is set, a user may provide input operations thereto such as for cursor control, image manipulation, etc.  Specifier 113 and map mapper 114 are implemented by CPU 11);
an input operation detector that detects the input operation of the user (FIG. 2, 6, 8c, 8d, 10; paragraphs [0066], [0085], [0097] – [0100]; in step s105, operation input signal creator 115 creates an operation input signal in response to a user’s input operation [change in shape, position, etc., of user’s hands].  Operation input signal creator is implemented by CPU 11); and
an input processor that executes, when the input operation detector detects the input operation of the user in the virtual operation area set by the operation area setter, input processing according to the input operation of the user directed to the display screen (FIG. 2, 6, 8c, 8d, 10; paragraphs [0066], [0085], [0097] – [0100]; in step s105, the operation input signal is output to the application executor 116 which executes a function / process of an application in response to the detected user’s input.  For example, a user’s change in shape, position, etc., of their hands can control result in controlling a cursor or manipulating an image.  Application executor 116 is implemented by CPU 11), wherein
the input operation detector detects the input operation of the user while the gesture operation detector detects a third gesture operation of the user (FIGS. 6, 7; paragraphs [0085], [0117]; while two hands are simultaneously detected in step s101 and prior to one hand being detected in step s107 [during the input operation of the user], a user may change the size, relative position or shape of at least one hand in the operation region 1003 in step s105 [third gesture] which results in moving or changing the shape of cursor 2003), and
while the gesture operation detector accepts the third gesture operation by one hand of the user, the input operation detector detects the input operation by the other hand of the user (FIGS. 6, 7; paragraphs [0085], [0117]; when a user changes the size, relative position or shape of at least one hand in the operation region 1003 in step s105 [third gesture], the other hand may still be detected to maintain the process in a two-hand mode [input operation] and prevent the process from proceeding to step s107).
Regarding claim 9, Sakamoto teaches: a display method of accepting a non-contact input operation of a user directed to a display screen (FIGS. 1, 2; paragraph [0061], [0067], [0075]; operation device 10 includes a display 14 and a camera 12.  Camera 12 captures images of a user’s hands / fingers that are then transmitted to a hand / finger image detector 112 to detects operations performed by a user with their hands / fingers), the method comprising: by one or more processors, performing operations (FIG. 2; paragraph [0066]; CPU 11 executes the disclosed operations).
The remainder of claim is merely a method recitation of the apparatus functions recited above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not provided in this action for the purpose of brevity.
Regarding claim 10, Sakamoto teaches: non-transitory computer-readable recording medium recording a display program  (FIG. 2; paragraphs [0066], [0143]; CPU 11 executes the disclosed operations as functions of a program stored in storage 14 [computer-readable recording medium) that accepts a non-contact input operation of a user directed to a display screen (FIGS. 1, 2; paragraph [0061], [0067], [0075]; operation device 10 includes a display 14 and a camera 12.  Camera 12 captures images of a user’s hands / fingers that are then transmitted to a hand / finger image detector 112 to detects operations performed by a user with their hands / fingers), the display program causing one or more processors to execute operations (FIG. 2; paragraph [0066]; CPU 11 executes the disclosed operations).
The remainder of this claim is merely a method recitation of the apparatus functions recited above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not provided in this action for the purpose of brevity.
Regarding claim 2, Sakamoto teaches: wherein when the gesture operation detector detects the first gesture operation of the user, the operation area setter sets the virtual operation area at the position associated with the first gesture operation in a vertical direction with respect to the display screen (FIGS. 2 – 6; paragraphs [0066], [0076][0083], [0084], [0100]; when hand / finger image detector 112 detects an image of a user’s hand 101 in step 101 and determines that two hands are detected [first gesture operation], the process continues to step s102.  In step s102, operation region specifier 113 sets a two-hand region 1003 [virtual operation area] in response to two hands being detected in step s101 [first gesture operation].  The height [vertical direction] of operation region 1003 is set based on multiplying a detected width between hands by a predetermined ratio).
Regarding claim 3, Sakamoto teaches: wherein when the gesture operation detector detects a second gesture operation of the user, the operation area setter sets the virtual operation area at a position associated with the second gesture operation in a horizontal direction with respect to the display screen (FIGS. 2 – 6; paragraphs [0066], [0074], [0083], [0084], [0087], [0100]; when hand / finger image detector 112 detects an image of a user’s hand 101 in step 101 and determines that only one hand is detected [second gesture operation], or when one hand [second gesture] is detected in step s107, the process continues to step s108.  In step s108, operation region specifier 113 sets a one-hand region 1002 [virtual operation area] in response to one hands being detected in step s101 or s107 [second gesture operation].  The width [horizontal direction] of operation region 1002 is set based on multiplying a detected width of a user’s hand by a predetermined coefficient).
Regarding claim 7, Sakamoto teaches: wherein when the gesture operation detector detects the third gesture operation of the user, the operation area setter causes the display screen to display an object image associated with the third gesture operation (FIGS. 6, 7; paragraphs [0085], [0117]; when a user changes the size, relative position or shape of at least one hand in the operation region 1003 in step s105 [third gesture], a displayed cursor 2003 [object image] is moved or a shape thereof is changed).
Regarding claim 8, Sakamoto teaches: wherein in a case where the third gesture operation is an operation of holding one of the hands of the user, the operation area setter causes the display screen to display the object image representing the one hand, when the gesture operation detector detects the third gesture operation of the user (FIGS. 6, 7, 8E; paragraphs [0085], [0098], [0117]; when a user changes the shape of one hand from an open state to a fist state in step s105 [third gesture], a displayed cursor 2003 [object image] changes shape to be elliptical as a representation of the input of the one hand).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, as applied to claim 1 above.
Regarding claim 4, Sakamoto fails to explicitly disclose: wherein when the gesture operation detector detects the first gesture operation by the one hand of the user, the operation area setter sets the virtual operation area in a direction of the other hand of the user while using a position of the one hand of the user as a corner.
However, Sakamoto discloses that cursors 2003 corresponding to user’s hands 101 can be positioned at opposite corners of a displayed image 2002 so that a user may manipulate the image 2002 (FIG. 10; paragraph [0100]).
Additionally, please see MPEP §2144.04(C) which cites case law that has held that the particular placement of an element is an obvious matter of design choice if changing the position would not have modified the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Sakamoto to yield predictable results.  As set forth above, Sakamoto discloses setting an operation area based on a detected horizontal distance between a user’s hands.  Modifying Sakamoto to also be capable of setting the operation area based on a diagonal distance between the user’s hands where at least one of the hands corresponds to a corner of the operation area requires nothing more than a mere rearrangement of a location of a user’s hand that results in setting the operation area.  By mapping one of the user’s hands to a corner of the resultant operation area, the predetermined width and height ratios of Sakamoto would be undisturbed.  This modification would merely provide Sakamoto with an obvious way to set an operation area when the user’s hands are not horizontally aligned.  Indeed this is suggested by paragraph [0075] of Sakamoto which only requires that a distance between the user’s two hands is required to set the operation area.  If the user’s hands were at different vertical positions, at least one of the hands could logically be positioned at a corner of the operation area.  For at least the reasons set forth above, the disclosure of Sakamoto, in conjunction with case law cited in MPEP §2144.04(C), renders this claim obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626